Title: To Alexander Hamilton from Timothy Pickering, 25 March 1798
From: Pickering, Timothy
To: Hamilton, Alexander



Philadelphia March 25. 1798.
Dear Sir,

I duly received your letter of the 17th. No apology will be necessary for a communication of your opinion at any time; and at the present crisis your opinion is peculiarly acceptable.
Prior to the receipt of your letter, the President had determined to recommend the observance of a general fast; and had desired one or both the chaplains of Congress to prepare the draught of a proclamation. This has since been issued.
The idea of a solemn and firm communication from the President to the two Houses of Congress, on the state of our affairs with France, had occurred to me; with this addition, that it might be more impressive if delivered personally by the President himself from the Speaker’s chair, as at the opening of a session. That this speech should comprehend as brief a statement of our relations to France as would consist with an adequate representation of our good faith and of her perfidy and hostile acts, from the commencement of the French Revolution to the present moment. This paper should be prepared by me: I wish I were able to do full justice, to the subject. A proper time to deliver this communication would be when the letters from our envoys should be laid before Congress: for a motion has been made in the Senate for that purpose; & it is expected a like motion will be made in the House: but independently of these motions, it is really desirable that not Congress only but the people at large should know the conduct of the French Government towards our Envoys, and the abominable corruption of that Government; together with their enormous demands for money. These are so monstrous as to shock every reasonable man, when he shall know them. It pretended that the Directory was vastly exasperated against the American Government for some expressions in the President’s speech to Congress on the 16th of May last; that those expressions, or their application to the Government of France, must be disavowed. This however was a bold pretence only, as the means of extorting moneys; for after it had been said that the Directory for its own honor and the honor of the Republic would insist on this reparation, our Envoys were plainly told that there was a practicable substitute, more valuable than both. They asked what? Money! Money! was the answer. This reparation when it should be made, was only paving the way for new and I may say unlimited demands of more money—a sum equal to all the spoliations of the French on our commerce! to enable the Republic to pay our merchants? No! for the present use of the Republic. Then a mode might be agreed on for the liquidation of the merchants claims, to be compensated at some future period—and in the mean time, until the treaty should be concluded, (which that government might procrastinate indefinitely) their depredations were not to be restrained! Besides this, we must purchase promptly 32 millions of Dutch inscriptions (12,800,000 dollars) at par, and rely on the existence and ability of the Batavian Republic to redeem them. The sum of all was, in the words of the agent “Il faut de l’argent—il faut beaucoup d’argent;” and without this our envoys were explicitly told, by the secret but unofficial agents, that if they remained in Paris six months longer, they would not advance one step.
You will be aware that I communicate these important facts to you in perfect confidence; for as you interest yourself so deeply in public affairs and are so obliging as to communicate your opinions, I thought you should be possessed of facts. I communicate them of myself, without the privity of any one.
Yet after all these inadmissible demands, and the peremptory declaration with which I closed the above detail, the envoys meant to make one more formal application by letter to Talleyrand, on the 10th of January; 2 days after their last letter to me which you have seen was communicated to Congress, and in which they say “there existed no hope of their being officially recd. or in any way accomplishing the object of their mission.” These objects they meant to state and discuss, as if they had been formally received. There is but one solution of this measure of the envoys, & of their long suffering patience in their mortifying situation—To convince all their countrymen that it was not possible to adjust our differences with the present government of France. We do not know the result of this intended application; nor whether the envoys have left France: and it is these uncertainties which prevented the President’s displaying this scene of insults, extortion, ambition & iniquity, by communicating the envoys letters before Congress and the country.
I must assure you further that Portugal purchased her peace— that the very money paid by her in hand, enabled the triumvirs in the Directory to march troops and effect the revolution of September 4th: and yet the day after they received the intelligence of the peace finally concluded with the Emperor, these same villains declared the Portuguese treaty void. Doubtless they now demand more money to renew it than Portugal can conveniently muster; and probably nothing would satisfy the monsters, short of the riches of Lisbon, and the pillage of the Churches, and the subversion of the kingdom. Then will come the turn of Spain, of whom they have demanded the cession of Louisiana—and pressed their demand until the Prince of Peace knows not how any longer to resist it. And in order to plunder Spain and subvert the monarchy, unprincipled men will not want pretences—perhaps this will be sufficient—that Spain has not contributed as she ought to the common warfare, as an ally bound by a league offensive as well as defensive.
What ought we to do, in respect to Louisiana? A Letter this day recd. from Colo. Humphreys dated at Madrid the 4th of January renders it probable that the information we have had from New Orleans is true—that Gayoso has recd. orders to evacuate the posts. His information (Colo. Humphreys’) was from a man employed in a public office conversant in American affairs; and Colo. H. considered it almost certain. Perhaps these orders may have resulted from Spain’s seeing or fearing the necessity of ceding Louisiana to France—and hence concluding that she might as well do a grateful thing to us before the surrender. Louisiana is easy to be defended by a force commanding the Mississipi at its mouth, another at the English Turn (half way between New Orleans and the mouth of the river) and at the entrance from the sea into the lake Pontchartrain. The Spanish force in all Louisiana is small—probably not rising to a thousand men, from the Bellize to the Missouri. The deepest channel of the three mouths of the Mississipi does not exceed fifteen feet of water; and it requires a pretty strong breeze to advance against the current.
I have one more important fact to mention—That since Lord Malmsbury’s negociation was broken off by the French, that Government has offered more advantageous terms to the British administration than Lord Malmsbury demanded—on the single condition of a douceur of one million sterling—to be divided among the Directory and the ministers: Talleyrands share was to be one hundred thousand pounds sterling, for his department! I might have mentioned, that these miscreants had the modesty to ask of our envoys a douceur of but fifty thousand pounds sterling. Merlin was to have no part of the 50,000. because the privateersmen had paid him liberally for his opinions against our vessels and those of other neutrals. This reminds me of another very important omission in my preceeding details—In regard to the adjustment of our claims for spoliations, all the vessels condemned for want of the rôle d’equipage were not to be brought into view: their condemnations were to be admitted as irrevocable—because Merlin had written a treatize to justify their condemnation!! Were there ever such devils out of pandemonium? There was afterwards some relaxation on this point—Claims might be made for such vessels—and if Citizen Merlin could be convinced they were just—why they might be considered.
Of the measures you recommend
1. Permission to arm merchant vessels is given by the President’s withdrawing his restriction: but there should be a law to regulate them. The opposition are very angry with the president’s act on this point.
2. The frigates are to be completed: but the providing of a number of sloops of war will be vehemently opposed.

3. To authorize the President to provide ten ships of the line would be still more opposed. I have supposed they might easily be obtained of Great Britain: and that even for the bare act of victualling such a fleet by us, the British would keep one on our coast—and perhaps subject them to our orders, the British Minister concurring: but to command them fully, they must be our own.
4. There would be equal opposition to an increase of our military establishment.
5. There would perhaps be little opposition to a better, perhaps to a formidable fortifying of our principal ports. Where are the Engineers? The Frenchmen in general employed in 1794 only wasted our money: almost any artillery officer of our revolution army would probably do better. Colo. Vincent’s plans at NewYork are probably a fortunate exception.
6. The revenue will not be extended but on the adoption of the defensive measures that will make additional revenues indispensible.
7. Instead of a suspension, I have for some time thought we should declare the annihilation of all our treaties with France. The repeated infractions of them on her part would justify us in making void the whole.
A disclosure of our actual situation with France, by communicating the Envoys letters, would, I presume, detach so many of the adherents to opposition leaders as to enable the real friends to their country to take promptly all the requisite measures. On these details, favour me with your opinions.
Truly & respectfully yours,

T. Pickering.
Alexander Hamilton Esqr.

